DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statement filed 2/10/2021 is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
The abstract filed 11/09/2020 appears to be acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-8, 10, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sim US 5832725 in view of Macaluso US 20070079604, and further in view of Sekiya et al. US 5666804.

Re claim 1, Sim teaches a method comprising: during heating of a catalyst (16, Fig. 1) coupled in an exhaust system of an engine (Fig. 1) (see Title, Abstract, col. 1, lines 13-18 and col. 1, line 60 to col. 2, line 21–it is easily gleaned from Sim by a person having ordinary skill in the art that a “cold” state of the engine discussed is one in which catalytic converter 16 is being heated—this is an inherent feature of a conventional catalytic converter 16), injecting air (via 24, 26, 40, and 62 as in Fig. 1) into an exhaust runner (11) of each cylinder (4) of the engine (2).
Sim does not explicitly teach injecting heated air after a blowdown exhaust pulse of the corresponding cylinder (note col. 3, lines 20-27 and check valves 62 in Fig. 1).
Macaluso teaches after a blowdown exhaust pulse of the corresponding cylinder [2-3 and 28-29].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Sim with “after a blowdown exhaust pulse of the corresponding cylinder” as taught by Macaluso, for the advantage of utilizing the negative pressure created by a blowdown exhaust pulse to admit secondary air in the exhaust runners of Sim (see Macaluso [2-3 and 28-29]).
Sekiya teaches injecting heated air (heated at 17, Fig. 3)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “injecting heated air” as taught by Sekiya with the method as taught by Sim in view of Macaluso, for the advantage of reducing a decrease in a temperature of a mixed gas of the exhaust gas supplied to the upstream of a catalytic converter and the secondary air so as to promote a reaction speed in the catalytic converter (col. 2, lines 10-17 and col. 11, lines 4-9).

Re claim 4, Sim, Macaluso, and Sekiya teach claim 1.  Sim further teaches wherein injecting the heated air into the exhaust runner (11, Fig. 1) of each cylinder (4) of the engine (2) after the blowdown exhaust pulse of the corresponding cylinder (4) comprises opening a flow control valve (62) positioned in a delivery passage between an air injector (the outlet) coupled to the exhaust runner (11) of the corresponding cylinder and an air pump (24) for a duration determined based on an estimated amount of unburned hydrocarbons in the exhaust runner (“at desired time and in desired amount” as in Abstract, and also see col. 4, lines 51-63 discussing hydrocarbons—the design of the system is necessarily directed at “an estimated amount of unburned hydrocarbons in the exhaust runner”).

Re claim 5, Sim, Macaluso, and Sekiya teach claim 1.  Their combination further teaches wherein injecting the heated air into the exhaust runner of each cylinder of the engine after the blowdown exhaust pulse of the corresponding cylinder comprises:
opening a flow control valve (62 of Fig. 1 in Sim) positioned in a delivery passage between an air injector (the air outlet) coupled to the exhaust runner (11) of the corresponding cylinder and an air pump (24) at an opening timing that occurs after an exhaust valve opening timing of the corresponding cylinder (this must be the case per the combination of Macaluso and Sim due to negative pressure of exhaust blowdown causing air intake); and
closing the flow control valve (62) at a closing timing that occurs before, concurrent with, or after an exhaust valve closing timing of the corresponding cylinder (this is at all relevant times—before, during, after—so it must be one of them).

Re claim 6, Sim, Macaluso, and Sekiya teach claim 5.  Sim further teaches 
pressurizing the heated air in the delivery passage by operating the air pump (24, Fig. 1).

Re claim 7, Sim, Macaluso, and Sekiya teach claim 5.  Sekiya further teaches 
wherein the heated air is heated via one or more heating elements (17, Fig. 1) positioned downstream of the air pump (12).

Re claim 8, Sim, Macaluso, and Sekiya teach claim 5.  Sekiya further teaches 
wherein the one or more heating elements include at least one of a centralized air heater positioned in the delivery passage, upstream of the flow control valve, and a heater (17) positioned within the air injector, downstream of the flow control valve (13a) (Fig. 3).

Re claim 10, Sim, Macaluso, and Sekiya teach claim 5.  Sim (see Abstract: “while the engine is cold) further teaches wherein the heating of the catalyst is responsive to a temperature of the catalyst being less than a threshold temperature, and the method further comprises:
in response to the temperature of the catalyst reaching the threshold temperature, discontinuing injecting the heated air into the exhaust runner of each cylinder of the engine after the blowdown exhaust pulse of the corresponding cylinder (Abstract; col. 1, lines 60-64; and col. 5, lines 46-48 –when the engine is no longer cold, the secondary air is no longer necessary because the catalytic converter 16 is at an activation temperature, and the engine here is determined to either be in a cold state or not, so the threshold temperature is implicit to the design).  Also, Santoso teaches a catalytic converter temperature sensor (60) that would have been obvious to implement in order to monitor catalytic converter operating temperature for the same purpose.

Re claim 16, Sim, Macaluso, and Sekiya teach claim 1.  For brevity, the Office relies on that combination of references.  Claim 16 is further taught as follows:
an engine including a plurality of cylinders (Fig. 1 of Sim), each cylinder including an exhaust valve positioned to control flow from the corresponding cylinder to an exhaust port (Abstract); a secondary air injection system (Fig. 1 of Sim) including a branched air passage system (26/40, Fig. 1 of Sim; the air could also be supplied as in Sekiya Fig. 3), an air pump (24, Fig. 1, Sim), at least one heater (17, Fig. 3, Sekiya), an air injector directly coupled to each exhaust port and the branched air passage system (Fig. 1 of Sim), and a plurality of flow control valves (62, Fig. 1 of Sim) positioned within the branched air passage system; and
a controller (22, Fig. 1 of Sim) including executable instructions stored in non-transitory memory that, when executed, cause the controller to:
during a cold start condition, open each flow control valve (62, via operation of 24) of the plurality of flow control valves after a blowdown exhaust pulse of the corresponding cylinder for a duration determined based on an estimated amount of unburned hydrocarbons in the exhaust port (this due to the combination of Sim and Macaluso—see rejection of claim 4 for “based on an estimated amount of unburned hydrocarbons”); and when the cold start condition is not present, maintain each flow control valve of the plurality of flow control valves closed throughout an engine cycle (as described in the rejection of claim 10 above).

Re claim 17, Sim, Macaluso, and Sekiya teach claim 16.  Their combination further teaches wherein the controller includes further instructions stored in non- transitory memory that, when executed, cause the controller to: during the cold start condition, operate the air pump to provide pressurized air to the branched air passage system (Abstract and Fig. 1 of Sim) and operate the at least one heater (17, Fig. 3, Sekiya) to heat the pressurized air (from 12, Fig. 3, Sekiya) before injecting the pressurized air into each exhaust port via the air injector coupled thereto (as in Fig. 1 of Sim).

Re claim 18, Sim, Macaluso, and Sekiya teach claim 16.  Sim further teaches wherein each flow control valve (62, Fig. 1) of the plurality of flow control valves (62) is positioned in an air delivery passage of the branched air passage system that fluidically couples the air injector of one cylinder of the plurality of cylinders to the air pump (24), and wherein opening each flow control valve of the plurality of flow control valves enables pressurized air to flow to the corresponding air injector (as in Fig. 1).

Re claim 20, Sim, Macaluso, and Sekiya teach claim 16.  Santoso reasonably discloses an emission control device (52, Fig. 1) coupled in an exhaust passage of the engine, downstream of the exhaust port of each cylinder, and wherein the cold start condition is present when a temperature of the emission control device (at temperature sensor 60) is less than a threshold temperature (col. 3, lines 33-40), and the cold start condition is not present when the temperature of the emission control device is greater than the threshold temperature (reasonably gleaned from col. 3, lines 33-40).  Aside from this, however, the Office takes official notice of the idea of heating a catalyst to above a threshold temperature and terminating warm-up procedures that take place during a cold start once a threshold catalyst temperature has been reached—respectfully, it is submitted that this was known as of the time of the filing date of the invention.  Thus, it would have been obvious to have arrived at claim 20 because once warmup of the catalyst has been achieved, the catalyst is at an activation temperature and no longer requires a special warmup procedure.

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sim US 5832725 in view of Macaluso US 20070079604, and further in view of Sekiya et al. US 5666804, and further in view of Santoso et al. US 7792627.

Re claim 3, Sim, Macaluso, and Sekiya teach claim 1.  They do not teach operating the engine at stoichiometry during the heating of the catalyst.
Santoso teaches operating the engine at an air-fuel ratio (AFR) that is no more than 2% richer than stoichiometry during the heating of the catalyst (col. 4, line 57 to col. 5, line 22—the range of rich values overlaps the claimed range).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “operating the engine at an air-fuel ratio (AFR) that is no more than 2% richer than stoichiometry during the heating of the catalyst” as taught by Santoso with the method as taught by Sim, Macaluso, and Sekiya, for the advantage of applying an appropriate air/fuel mixture to a catalyst during warmup conditions (col. 4, line 57 to col. 5, line 22—the range of rich values overlaps the claimed range).  

Claim 19, due to the word “approximately,” appears to be reasonably taught by the rejection of claim 3 above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sim US 5832725 in view of Macaluso US 20070079604, and further in view of Sekiya et al. US 5666804, and further in view of Dudar US 20190055905.

Re claim 9, Sim, Macaluso, and Sekiya teach claim 7.  They do not teach activating the one or more heating elements prior to the heating of the catalyst responsive to an anticipation of starting the engine.
Dudar teaches activation of one or more heating elements prior to the heating of the catalyst responsive to an anticipation of starting the engine [99].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “activation of one or more heating elements prior to the heating of the catalyst responsive to an anticipation of starting the engine” as taught by Dudar with the method of Sim, Macaluso, and Sekiya for the advantage of getting a head start on the heating process of a heating element [99].  

Allowable Subject Matter
Claims 11-15 are allowed.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
In claim 2, the recitation of “operating the engine at stoichiometry during the heating of the catalyst,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 2, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.  The art teaches operating rich due to the air injections so as to provided a generally stoichiometric composition at a catalyst (e.g., see Santoso et al. US 7792627, cited above).  Thus, it’s not clear why a person having ordinary skill in the art would choose to operated the engine at stoichiometry in addition to the air injections.
In claim 11, the recitation of “activating a heating element of a secondary air injection system responsive to an indication of an anticipated cold start of an engine; in response to the anticipated cold start occurring, performing sequential injections of hot air into an exhaust runner of each cylinder of the engine via the secondary air injection system; and in response to the anticipated cold start not occurring, deactivating the heating element and not performing the sequential injections of the hot air,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 11, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.  The Office notes that the art does generally acknowledge anticipated start conditions (see rejection of claim 9 above).  However, there is no teaching in the prior art of sequential injections of hot air (e.g., like in claim 5) before the engine is started.  The purpose of sequential injections of air after the engine is running is to take advantage of the negative pressure created by the exhausting of combustion gases (see the rejection of claim 1 above), but no such gases are present before engine start during an anticipated engine start, so there is a lack of meaningful evidence to support the conclusion that a person having ordinary skill in the art would have somehow arrived at the method of claim 11.  The Office considered a situation with a hybrid vehicle comprising an engine that intermittently turns off while being run by an electric motor, and the engine is still turning but is not started (i.e., air flows through the engine but no combustion takes place).  In such a situation, there is an argument that hot air heated by the engine may still present a pulse like effect in the exhaust runners when exhausted—however, as mentioned, there is a lack of meaningful evidence on point to support such a conclusion, especially considering the closest known prior art cited herein relies upon passive valves for admission of air.  The issue arises as to how those valves are reasonably designed to admit air under such different scenarios (combustion gases from engine vs. air only from engine) that would reasonably involved two difference presentations of pressure in the exhaust runners.  Thus, claim 11 is allowed.
Claims 12-15 depend from claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5493858 (e.g., generally see Figs. 3, 6, 10, 30, and 39) teaches a heater for air injections similar to that in claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746